Citation Nr: 1428233	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  10-27 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 






INTRODUCTION

The Veteran had active military service from April 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms of chronic sleep impairment, nightmares, suspiciousness, anxiety and depression, mood difficulties, irritability, intrusive memories, and avoidance behavior.  There is no objective evidence of flattened effect, panic attacks, memory impairment, or difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons and bases for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the appellant.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the assigned evaluations.  Service connection for PTSD was granted by the December 2009 rating decision on appeal, and an initial 30 percent evaluation assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships. Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV"). 38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Ratings are assigned according to the manifestations of particular symptoms. However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.

The Board has determined that a 30 percent evaluation is warranted because the competent evidence of record demonstrates that the Veteran's current disability picture more closely approximates a 30 percent evaluation, but not more.  The Board acknowledges that the Veteran's VA examiner noted that the Veteran's PTSD causes him to suffer chronic sleep impairment; intrusive memories and nightmares, and a mildly negative effect on psychological functioning and social interpersonal relationships.  The Veteran denied suicidal or homicidal ideations, hallucinations and panic attacks.  The Veteran also does not require continuous medication for his PTSD.  

The Veteran underwent a VA examination in November 2009.  The Veteran complained about the contents of this examination to the RO and was subsequently rescheduled for another PTSD examination, which was undertaken in June 2010.  As a result, the Board will not evaluate the contents of this examination in depth.  However, the Board would like to note that the Veteran's GAF score was 63 on this date.   The examiner also noted that the relevant symptomatology was anxiety and depression, mood difficulties, irritability, insomnia, intrusive memories, and avoidance behavior.  He has "coped" with his symptoms by avoiding thinking about them, avoiding thinking about Vietnam, and keeping busy with work and activities.  

In a mental health outpatient follow up note dated January 8, 2010, the Veteran's chief complaint was that "things were about the same."  There had been no significant change in mood and the Veteran rated his mood an 8/10.  The Veteran complained that his sleep is disturbed by dreams and he has difficulty describing the contents of his dreams.  However, he denied dreaming about combat, but stated that he wakes up thinking about Vietnam on occasion.  At this time, he denied any hallucinations or delusions.  His memory and orientation were grossly intact.  His judgment and insight were fair to good.  His GAF score on this day was 50-55.  

In a mental health outpatient, follow up noted dated January 26, 2010, the Veteran's chief complaint that he was still dreaming, but that he was sleeping better, up to 6 hours per night.  The Veteran presented to the practitioner with good grooming, in a good mood, cooperative and calm.  His affect was pleasant and he denied any suicidal or homicidal ideations.  His GAF score on this date was 60.  

In a mental health outpatient follow up note dated April 2010, the Veteran's chief complaint to the practitioner was problems with sleep.  He stated that he awakens in 2 to 3 hours, but eventually fall back to sleep.  He experiences nightmares 2-3 times per week and he feels irritable.  The Veteran also stated that he does not like to be around people; however, the practitioner noted that when he came in January for his mental health consult he was less irritable, sleeping better and his overall mood was better.  Lastly, the Veteran stated that he does not do much anymore, but that this is due to pain from his non-service connected disability and not a lack of interest.  At this consult his grooming was appropriate, he was cooperative, spoke at a normal rate and tone, and he was garrulous.  The Veteran's orientation was intact, he denied hallucinations and both his judgment and insight were good.  The assessment was that the Veteran may have a cyclothymic quality to his mood disorder, as well as PTSD and his medication was for sleeping was going to be reduced to provide a sedative effect.  His GAF score at this assessment was 60.  

The Veteran underwent a VA examination in June 2010.  He reported to the VA examiner that he has bad memories and nightmares that have continued for decades up to 2-3 times per week.  These memories, intrusive thoughts and nightmares are combat related.  The Veteran explained that even though he has these thoughts and nightmares he does not like to dwell on them too much, he finds something else to do to take his mind off of the intrusive thoughts.  The Veteran explained to the examiner that he often has hyper arousal symptoms that occur up to three times per day.  These hyper arousal symptoms are in various forms but tend to be mild in nature.  In addition to his nightmares, the Veteran also suffers from chronic sleep impairment.  He has trouble falling asleep and returning to sleep once awakened.  At random times he experiences an exaggerated startle response to loud and unexpected noises or sudden and unexpected movements.  

The Veteran explained that he had a history of anger issues, but that in recent years he has been effective at stopping irritability and frustration from becoming anger.  For at least 20 years he has avoided all stimuli associated with the Vietnam War or warfare in general.  However, the severity of his avoidance is mild, according to the examiner.  The examiner noted that the Veteran experiences numbing of general responsiveness to a mild degree between 2 to 5 times per week.  

The examiner was asked to opine on a diagnosis of clyclothymia, which was noted in the Veteran's mental health consultation at the VA in April 2010.  The examiner stated that the Veteran does not meet the diagnostic criteria for cyclothymia because he did not describe extreme fluctuations or persistent occurrences of energy highs or lows that would suggest cyclothymia symptomatology.  

The assessment at this examination was that the Veteran suffered from chronic PTSD to a mild degree and is GAF was 61.  His PTSD was not a contributing factor for the Veteran's inability to work.   The Veteran's PTSD has a mildly negative effect on his social and interpersonal relationships.  However, it is important to note that the Veteran has been married for more than 25 years and has a good relationship with his other family members.  He lives with his wife, adult son, and brother in law.  Additionally, he has a daughter and two grandchildren that he is in regular contact with.  The Veteran did mention that he has a son in mid-thirties that he has not seen for more than 30 years due estrangement from the son's mother.  Lastly, the examiner noted that he has psychological coping resources that are effective in preventing an escalation of his PTSD.  

The symptoms reflected by the November 2009 and June 2010 VA Examinations, and mental health outpatient treatment notes all indicate that the Veteran suffers from occupational and social impairment evidenced by symptoms as: depressed mood, anxiety, chronic sleep impairment suspiciousness, and irritability.  Further, the Veteran's GAF scores have consistently been in the 60's with one exception.  GAF scores in the 60's, are indicative of a "mild to moderate" symptomatology and a 30 percent evaluation.  

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more nearly approximates a 50 percent evaluation or higher during this period.  In this regard, the Veteran's treatment records do not contain evidence that supports a finding that he suffers from a flattened effect, panic attacks, difficulty in understanding complex commands, memory impairment, impaired judgment, abstract thinking, disturbances in motivation and mood, or difficulty establishing social relationships.  In fact, his speech was always been normal, and in April 2010 he was described as "garrulous."  Similarly, in January 2010 his affect was described as pleasant. He was never noted to have impaired judgment or abstract thinking.  While the Veteran reported hyper-arousal symptoms he never reported or found to have panic attacks, let alone panic attacks occurring more than once a week.  He never was found to have difficulty understanding commands or impairment of memory.  While there was disturbance of mood and some difficulty establishing work or social relationships, the Board notes that the Veteran and his wife have been married for more than 25 years, he states that he likes to keep to himself, but during his June 2010 examination he stated that he travels to West Virginia to visit family in nursing homes and to visit and socialize with friends.  They may spend two weeks or longer in West Virginia visiting and then return home for one month and then return back to West Virginia.  Further, the Veteran also stated that he has friends at home in South Carolina that he visits and has social contact with them regularly.  

Furthermore, the symptoms the Veteran does have are not of such nature or severity that they resulted in occupational or social impairment with reduced reliability and productivity.  For example, December 2008 and February 2009 VA treatment record described symptoms of depressed mood, difficulty sleeping and decreased interest in activities among other symptom but concluded the Veteran's overall impairment and distress was mild.  During the November 2009 VA examination the Veteran reported that he "coped" with symptoms by avoiding thinking about them and keeping busy with work and activities.  The June 2010 VA examination concluded the Veteran's symptoms had a "mildly negative" effect on functioning and relationships and further reported the Veteran had psychological coping resources that helped prevent escalation of symptoms.  As a result, a 50 percent evaluation is not warranted, as there is no evidence of the Veteran having social and occupational impairment with reduced reliability and productivity.  There is no evidence indicating any of the symptomatology contemplated by a 50 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

As such, the Board finds that the criteria for a 50 percent initial evaluation for the Veteran's service-connected PTSD have not been met.  38 C.F.R. § 4.7, Diagnostic Code 9411; see generally Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Additional Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Under most circumstances, the VA Rating Schedule will apply unless there are exceptional factors that make the applicability of the Rating Schedule to a Veteran's case impractical.  See Fisher v. Principi, 4 Vet. App 57 (1993).  

The regulation states that the governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The discussion in the analysis section above reflects the notion that the symptoms and effects of the Veteran's PTSD, namely panic attacks; chronic sleep impairment; impaired judgment and impairment of short-term memory are fully contemplated by the applicable rating criteria in the VA Rating Schedule.  Therefore, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has considered whether remand or referral for consideration of a TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).   In this regard, the record reflects the Veteran is currently receiving disability benefits from the Social Security Administration after suffering an injury at work.  The Veteran is no longer working due to his non-service connected disabilities.  However, there has been no assertion that he has since been unable to obtain employment due to his PTSD symptoms.  Therefore, TDIU under Rice has not been raised in this case.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide. 38 U.S.C.A. § § 5100, 5102, 5103(a), 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, with respect to the increased initial evaluation claim on appeal, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, because the purpose that notice intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

In any event, VA's duty to notify has been satisfied through September 2009 and March 2010 notice letters sent to the Veteran that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review by sending out additional VCAA notice letters.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  

Service treatment records have been associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to assist the Veteran in obtaining records has been satisfied.  See 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded two VA psychiatric examinations in June 2010 and November 2009.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the VA examinations adequate for the purposes of the present claim, as they involved a review of the Veteran's pertinent medical history as well as a psychological examination and they provide a discussion of the relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the fullest extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; see 38 C.F.R. § 3.159. 



ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


